  8:20-cv-00387-RGK-PRSE Doc # 12 Filed: 03/16/21 Page 1 of 2 - Page ID # 48




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

HAROLD B. WILSON,

                    Plaintiff,                              8:20CV387

       vs.

MICHELLE WILHELM, Warden, all in                        MEMORANDUM
official & personal capacity; CHELSEA                    AND ORDER
TRUBRSLY, Ast. Director of NSN, all in
official & personal capacity; DR. DEAL,
Chief Medical Officer DCS, all in official
& personal capacity; and ROBERT
MADSEN, Last Director of DCS, all in
official & personal capacity;

                    Defendants.


       This matter is before the court on its own motion. On March 15, 2021, an
order sent to Plaintiff at his last-known address was returned to this court as
undeliverable. (Filing 11.) Plaintiff has an obligation to keep the court informed of
his current address at all times. See NEGenR 1.3(e), (g) (requiring pro se parties to
adhere to local rules and inform the court of address changes within 30 days). This
case cannot be prosecuted in this court if Plaintiff’s whereabouts remain unknown.

      IT IS THEREFORE ORDERED that:

       1.    Plaintiff must update his address by April 5, 2021. Failure to do so will
result in dismissal of this action without prejudice and without further notice to
Plaintiff.
  8:20-cv-00387-RGK-PRSE Doc # 12 Filed: 03/16/21 Page 2 of 2 - Page ID # 49




      2.     The Clerk of the Court is directed to set a pro se case management
deadline in this case using the following text: April 5, 2021: update of Plaintiff’s
address due; if none, dismiss.

      DATED this 16th day of March, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         2
